Case 1:20-cv-00200-JSR Document 118-1
                                111-6 Filed 11/02/20
                                            10/28/20 Page 1 of 4




                      EXHIBIT 6
        Case 1:20-cv-00200-JSR Document 118-1
                                        111-6 Filed 11/02/20
                                                    10/28/20 Page 2 of 4




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK

 CARNEGIE INSTITUTION OF WASHINGTON,
 M7D CORPORATION,
                                                    Civil Action No. 1:20-cv-00200
                        Plaintiffs,
v.
FENIX DIAMONDS LLC,
                        Defendant.



            PLAINTIFFS’ SECOND SET OF REQUESTS TO FENIX FOR THE
               PRODUCTION OF DOCUMENTS AND THINGS (NO. 92)

       Pursuant to Fed. R. Civ. P. Rules 26 and 34 and Local Civil Rule 26.3, Plaintiffs Carnegie

Institution of Washington and M7D Corporation (collectively, “Plaintiffs”) hereby request that

Defendant Fenix Diamonds LLC (“Fenix”) produce the following documents and things within 30

days at a place and in a manner as agreed to by counsel for the parties.

       These Requests are continuing in nature, and any additional responsive documents or

things that may be discovered subsequent to the initial responsive production should be produced

within a reasonable time following such discovery pursuant to Fed. R. Civ. P. 26.

                             DEFINITIONS AND INSTRUCTIONS

       Plaintiffs incorporate in full the Definitions and Instructions from Plaintiffs’ First Set of

Requests to Fenix for the Production of Documents and Things (Nos. 1-91).

 PLAINTIFFS’ SECOND SET OF REQUESTS FOR THE PRODUCTION OF DOCUMENTS AND THINGS

Request for Production No. 92:

       Representative samples of diamonds of the type typically manufactured for and/or sold

by Fenix, of the type used to make a cut diamond having a carat weight of at least 1 carat, a color

of at least H or better and a clarity of at least SI2 or better, including: 1) five rough diamonds

                                                –1–
        Case 1:20-cv-00200-JSR Document 118-1
                                        111-6 Filed 11/02/20
                                                    10/28/20 Page 3 of 4




before the flash is cut off; 2) five rough diamonds after the flash is cut off; 3) five rough

diamonds after they are annealed to reduce color and/or opacity; 4) five rough diamonds of each

fancy color after they are annealed; and 5) five cut and polished diamonds.




June 4, 2020                                  Respectfully submitted,

                                              PERKINS COIE LLP

                                              By:/s/ Matthew J. Moffa
                                                  Matthew J. Moffa
                                                  PERKINS COIE LLP
                                                  1155 Avenue of the Americas
                                                  22nd Floor
                                                  New York, NY 10036-2711
                                                  Telephone: (212) 261-6857
                                                  Fax: (212) 399-8057
                                                  e-mail: MMoffa@perkinscoie.com

                                                   Terrence J. Wikberg (admitted pro hac vice)
                                                   PERKINS COIE LLP
                                                   607 14th Street, NW
                                                   Washington, DC 20005
                                                   Telephone (202) 434-1649
                                                   Fax: (202) 654-9149
                                                   e-mail: TWikberg@perkinscoie.com

                                                   Amy E. Simpson (admitted pro hac vice)
                                                   PERKINS COIE LLP
                                                   11452 El Camino Real, Suite 300
                                                   San Diego, CA 92130-3334
                                                   Telephone: (858) 720-5702
                                                   Fax: (858) 720-5799
                                                   e-mail: ASimpson@perkinscoie.com

                                                   Counsel for Plaintiffs
                                                   Carnegie Institution of Washington and
                                                   M7D Corporation




                                                –2–
       Case 1:20-cv-00200-JSR Document 118-1
                                       111-6 Filed 11/02/20
                                                   10/28/20 Page 4 of 4




                              CERTIFICATE OF SERVICE

       I hereby certify that on June 4, 2020, I caused to be served copies of the foregoing

PLAINTIFFS’ SECOND SET OF REQUESTS TO FENIX FOR THE PRODUCTION OF

DOCUMENTS AND THINGS (NO. 92) on the following counsel via email:

 Steven Sklar                                 Max Snow
 Leydig, Voit & Mayer, Ltd.                   Leydig, Voit & Mayer, Ltd.
 Two Prudential Plaza                         Liebigstrasse 51
 180 N. Stetson Ave., Suite 4900              60323 Frankfurt am Main, Germany
 Chicago, IL 60601                            msnow@leydig.com
 ssklar@leydig.com

 Daniel Waxman
 Bryan, Cave, Leighton, Paisner LLP
 1290 Avenue of the Americas
 New York, NY 10104
 dpwaxman@bclplaw.com
Counsel for Fenix Diamonds, LLC



 Dated: June 4, 2020                     By: /s/ Matthew J. Moffa
                                             Matthew J. Moffa
                                             PERKINS COIE LLP

                                             Counsel for Plaintiffs
                                             Carnegie Institution of Washington and M7D
                                             Corporation




                                           –1–
